Citation Nr: 0517239	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, including as secondary to postoperative residuals, 
right femur fracture, with history of myositis.

2.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals, right femur fracture, with history 
of myositis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1954 to October 
1957.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  A bilateral leg disorder is not related to the veteran's 
period of active service, his service-connected right femur 
disability, or his service-connected lumbar spine disability 
(degenerative joint disease).

3.  Residuals of the veteran's right femur fracture include 
pain in the right hip and right leg, limitation of motion, 
pain on use, atrophy of the right gluteal muscles, and 
popping and cracking on passive range of motion of the right 
hip. 

4.  The veteran's right femur disability does not involve a 
fracture of the surgical neck of the femur with a false 
joint, nonunion of the femur, limitation of flexion of the 
right thigh to 10 degrees, limitation of extension of the 
right leg to 30 degrees, or ankylosis of the hip or right 
knee.

5.  The veteran's right femur disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.310 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for postoperative residuals, right femur 
fracture, with history of myositis, have not been met.  
U.S.C.A. §§ 1155, 5102, 5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5021, 5250, 5252, 5255, 5256, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court further held that, in what can be 
considered a fourth element of the requisite notice, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated October 2002, before initially deciding the 
veteran's claims in a rating decision dated January 2003.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of this appeal also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the October 2002 letter, the RO informed the veteran of 
the change in the law, acknowledged his claims, explained to 
him the evidence needed to substantiate those claims, 
notified him of VA's duty to assist, and indicated that it 
was developing his claims pursuant to that duty.  The RO 
noted that it was required by law to make reasonable efforts 
to help the veteran get evidence necessary to support his 
claims, including medical records, employment records, and 
records from federal agencies, provided the veteran 
identified the sources and addresses of those records and the 
time frame covered by those records.  The RO also noted that, 
ultimately, it was the veteran's responsibility to submit 
evidence to support his claims.  The RO identified the 
evidence it had already obtained in support of the veteran's 
claims, indicated that, if he wished VA to obtain medical 
reports on his behalf, he should sign the enclosed forms 
authorizing their release, and advised the veteran to furnish 
any additional evidence or information he had directly to the 
RO.

Moreover, in a rating decision dated January 2003 and a 
statement of the case issued in February 2004, the RO 
explained the reasons for which the veteran's claims were 
denied, the evidence it had considered in denying those 
claims, and the evidence still needed to substantiate those 
claims.  As well, the RO furnished the veteran the provisions 
pertinent to his claims, including those governing VA's 
duties to notify and assist.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
February 2004, the veteran's representative, on the veteran's 
behalf, contends that, under the VCAA, VA must advise the 
veteran how to substantiate his claim and inform him of the 
existence of negative evidence and how to counter the 
evidence.  As previously indicated, in the October 2002 
letter and rating decision dated January 2003, VA informed 
the veteran of the evidence needed to substantiate his 
claims, including medical evidence of current treatment of 
his right hip, which shows nonunion of the femur or a 
fracture of the surgical neck with a false joint, and post-
service medical evidence of treatment for bilateral leg pain, 
which links a disability manifested by that pain to service.  
The RO noted no negative evidence of record, but rather the 
absence of positive evidence. 

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the only 
evidence the veteran identified as being pertinent to his 
claims, including service medical records and VA treatment 
records.  The RO also conducted medical inquiry in an effort 
to substantiate the veteran's claims by affording him a VA 
joints examination, during which an examiner discussed the 
severity of the veteran's right femur disability.  On the 
date of the examination, the veteran did not report, and the 
examiner did not note, any abnormalities of the veteran's 
legs other than those associated with his right femur 
disability.  However, another examination is not necessary as 
VA outpatient treatment records in the claims file refer to, 
and address the etiology of, the veteran's bilateral leg 
symptomatology.

In a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) dated August 2001 and a Hearing Memorandum 
dated November 2004, the veteran's representative, on the 
veteran's behalf, rested the appeal and indicated that the 
claim was ready to undergo appellate review.  Under the facts 
of this case, "the record has been fully developed," and it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant); Bernard v. Brown, 4 Vet. App. at 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Given that VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for a bilateral leg 
disorder that allegedly results from his service-connected 
right femur and lumbar spine disabilities.  His 
representative requests the Board to give the benefit of the 
doubt to the veteran in the resolution of this claim.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from September 
1954 to October 1957.  According to his service medical 
records, in May 1955, he was involved in an automobile 
accident.  Specifically, while in a car moving at a fast 
speed, the veteran's car door opened, causing the veteran to 
fall out of the car.  The car behind struck the veteran and 
carried him 100 feet.  This accident necessitated a two-month 
hospitalization, during which physicians determined that the 
veteran had fractured his right femur and had multiple 
abrasions, including on the left knee, but no artery or nerve 
involvement.  A physician initially placed the veteran's 
right leg in balanced traction and later performed an open 
reduction of the fracture and inserted a nail into the right 
femur.  Subsequent to the operation, the veteran underwent 
physical therapy.  In July 1955, the veteran returned to 
duty.  On discharge examination conducted in October 1957, an 
examiner noted pain and limitation of motion associated with 
the aforementioned injuries and an otherwise normal clinical 
evaluation of the lower extremities.  X-rays showed that 
there was a large blob of calcium overlying the proximal end 
of the nail located in the veteran's right femur.  Based on 
this finding, an examiner recommended removal of the nail.

Following discharge, in a rating decision dated June 1958, 
the RO granted the veteran service connection for residuals 
of the fracture of the right femur and scars of the arms, 
back, left knee and right thigh.  Service connection for 
these disabilities are still in effect.  In a rating decision 
dated January 2003, the RO granted the veteran service 
connection for a lumbar spine disability (degenerative joint 
disease) secondary to residuals of the fracture of the right 
femur.  Service connection for this disability remains in 
effect.

Since the veteran's discharge, the veteran has received 
treatment for leg complaints and has undergone VA 
examinations.  During VA examinations conducted in December 
1957, August 1965, September 1970, July 1985, November 1990, 
and December 2002, and VA outpatient treatment visits dated 
in December 1970, May 1988, July 1988, November 1988, March 
1989, May 1989, July 2003, December 2003, and January 2004, 
the veteran reported right leg symptoms only and examiners 
diagnosed no disorder of the legs other than the one 
resulting from the in-service right femur fracture, which is 
already service connected .  However, 


during a VA examination conducted in May 1993, and VA 
outpatient treatment visits dated in February 1984, February 
1987, February 2003, and April 2003, the veteran reported, 
and examiners noted, symptomatology of both lower 
extremities, including numbness, swelling and pain.  No 
examiner definitively diagnosed a bilateral leg disorder 
manifested by these symptoms.  However, one examiner noted 
that these symptoms might be due to degenerative joint 
disease of the back, but after conducting testing, he did not 
confirm such a relationship.  Another examiner noted that 
these symptoms were probably due to diabetes.  Another 
examiner noted lower extremity pain of an unknown cause.  
Still other examiners discussed the reported symptomatology 
in relation to some of the veteran's other diseases, 
including congestive heart failure, renal insufficiency and 
diabetes mellitus. 

To merit an award of service connection for a bilateral leg 
disorder on a direct or secondary basis, the veteran must 
submit competent evidence establishing the existence of a 
present bilateral leg disability resulting from service or a 
service-connected disability.  In this case, the veteran has 
submitted no evidence, other than his own assertions, 
establishing that he has such a disorder, which is 
etiologically related to service or a service-connected 
disability.  These assertions, alone, are considered 
insufficient to establish the necessary etiological 
relationship between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).

Given the foregoing, the Board finds that a bilateral leg 
disorder is not related to the veteran's period of active 
service, his service-connected right femur disability, or his 
service-connected lumbar spine disability.   Based on these 
findings, the Board concludes that a bilateral leg disorder 
was not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran is not entitled to the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against this claim, the 
claim must be denied.   



B.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for residuals of a 
right femur fracture.  He contends that the 30 percent 
evaluation currently assigned this disability does not 
accurately reflect the severity of his right upper leg 
symptomatology.  This symptomatology allegedly includes right 
hip pain, which has increased over the years, limited 
mobility, a giving out or locking up of the right hip, which 
occasionally causes the veteran to fall down, decreased 
balance, stiffness and swelling in the right hip and leg, 
fatigability, and lack of endurance.  He asserts that these 
symptoms previously necessitated the use of pain medication 
and muscle relaxants and now necessitates the use of an 
analgesic rub.  He indicates that he experiences flare-ups of 
his upper right leg symptoms, including after prolonged 
periods of sitting.  He posits that these symptoms require 
the use of a walker.  The veteran's representative requests 
the Board to give the benefit of the doubt to the veteran in 
the resolution of this claim.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary 


bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The RO evaluated residuals of the veteran's right femur 
fracture pursuant to Diagnostic Codes (DCs) 5021 and 5255.  
Under 38 C.F.R. § 4.71a, DC 5021 (2004), myositis is to rated 
on limitation of motion of the part affected, as arthritis, 
degenerative.  In this case, the parts affected include the 
veteran's right thigh, right upper leg, right hip, and right 
knee.  Under 38 C.F.R. § 4.71a, DCs 5252, 5261 (2004), an 
evaluation in excess of 30 percent is assignable for flexion 
of the thigh 


limited to 10 percent or extension of the right leg limited 
to 30 degrees.  Under 38 C.F.R. § 4.71a, DCs 5250, 5256 
(2004), an evaluation in excess of 30 percent is assignable 
for ankylosis of the right hip or unfavorable ankylosis of 
the right knee.

Under 38 C.F.R. § 4.71a, DC 5255 (2004), which governs 
impairments of the femur, a 30 percent evaluation is 
assignable for malunion of the femur with marked knee or hip 
disability.  An evaluation of 60 percent is assignable for a 
fracture of the surgical neck of the femur with false joint, 
or a femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's right femur disability picture does not more nearly 
approximate the criteria for an evaluation in excess of 30 
percent under any of the previously noted DCs.   

As previously noted, the veteran's service medical records 
show that, in May 1955, the veteran was involved in an 
automobile accident.  The injuries sustained as a result of 
this accident necessitated a two-month hospitalization, 
during which physicians determined that the veteran had 
fractured his right femur and had multiple abrasions, but no 
artery or nerve involvement.  During this hospitalization, 
the veteran underwent surgery, specifically, an open 
reduction of the fracture and the insertion of a nail into 
the right femur, and participated in physical therapy.  In 
July 1955, the veteran returned to duty.  On discharge 
examination conducted in October 1957, an examiner noted pain 
and limitation of motion associated with the aforementioned 
injuries.  X-rays showed that there was a large blob of 
calcium overlying the proximal end of the nail located in the 
veteran's right femur.  Based on this finding, an examiner 
recommended removal of the nail.

Since discharge, the veteran has undergone multiple VA 
examinations and received VA outpatient treatment.  During a 
VA examination conducted in December 1957, the veteran 
reported pain of multiple joints, including the right hip.  
The examiner noted that the veteran walked with a slight limp 
favoring his right inferior extremity, had a slight bulge at 
the right hip, unrestricted hypertension of the right 


thigh with no spasm, discomfort on deep palpation of a slight 
area of induration on the right hip, little to no limitation 
of motion of the right hip with normal flexion and 
hyperextension of the thigh at the right hip, and all but 5 
to 10 degrees of rotation externally, normal range of motion 
with regard to all other areas of the right inferior 
extremity, and no shortening or atrophy of the right inferior 
extremity.  The examiner also noted some mild thickening and 
fullness of the right hip region, but no cardinal signs of 
inflammation.  X-rays reflected a healed fracture reduced by 
a bar, which extended into the soft tissue above the greater 
trochanter of the femur, a great deal of calcium in the soft 
tissues around the bar, and good alignment and position of 
fragments.  

During a VA examination conducted in August 1965, the veteran 
reported a painful right leg and thigh with muscle spasm.  
The examiner noted no shortening of the right leg, an ability 
to raise his right leg to 90 degrees, normal abduction and 
adduction, no limitation of motion of the right knee or 
ankle, and no varicosities.  X-rays reflected the same 
findings as previously shown.  He diagnosed a right femur 
fracture, healed by pin insertion, and myositis of the right 
thigh and calf muscles secondary to an old healed fracture of 
the right thigh.

During a VA examination conducted in September 1970, the 
veteran reported considerable pain on walking, stiffness, 
which produced a limp and decreased his tolerance for 
walking, squatting, stooping or engaging in other general 
activity, and muscle spasm of the right leg and thigh.  The 
veteran indicated that the stiffness worsened when he arose 
in the morning or following a period of prolonged inactivity.  
The examiner noted an inability to squat easily, a notable 
amount of discomfort when doing so, flexion of the right knee 
to 110 degrees, extension of the right knee to 180 degrees, 
marked limitation of motion of the right hip due to pain and 
spasm, abduction of the right hip to 5 to 10 degrees, 
adduction to 10 to 15 degrees, forward flexion to 40 degrees, 
hyperextension to 5 to 10 degrees, and internal-external 
rotation markedly limited to 50 percent of the usual range as 
compared to the left side.  X-rays reflected the same 
findings as previously shown.  The examiner diagnosed healed 
fracture of the right femur with intramedullary rod in place, 
arthralgia of the right hip and knee, post-traumatic, and 
moderate myalgia of the right gluteal and abductor groups of 
muscles.

In 1970, the veteran was involved in another car accident, 
after which a physician recommended the removal of the pin in 
the veteran's right femur.  During an outpatient treatment 
visit in January 1971, another examiner recommended the same.

During a VA examination conducted in July 1985, the veteran 
noted that he had had the pin removed from his right femur in 
1970.  He reported pain over the site of his operation.  He 
indicated that he was not under medical care for this problem 
and was taking no medication.  The examiner noted an 
unimpaired gait and ability to squat and walk on the heels.  
He also noted normal range of motion of the right hip in all 
directions.  X-rays showed an old healed fracture deformity 
of the shaft of the right femur with markings from the 
previous intramedullary rods.  The examiner diagnosed history 
of apparent traumatic fracture of the shaft of the right 
femur, a history of a subsequent removal of the fixation 
device, and no functional impairment of the right hip.

During VA outpatient treatment visits from 1988 to 1990, the 
veteran reported pain and tightness in the right leg and 
thigh and a loss of balance.  Examiners noted no swelling, 
tenderness or limitation of motion of the right leg, and 
diagnosed post-trauma degenerative joint disease, 
calcification in the thigh area, and a well-healed right hip 
fracture.  

During a VA examination conducted in November 1990, the 
veteran reported increasing pain in the right hip area.  He 
indicated that he had not been hospitalized or confined for 
this problem, but had been seen at a VA Medical Center and 
prescribed pain medication.  The examiner noted that the 
veteran was somewhat over reactive in his responses.  For 
instance, the veteran had a normal carriage and posture, but 
a varied gait with a limp that was sometimes severe and other 
times not so severe.  Also, the veteran was able to bring his 
right knee almost to his belly area when undressing, but when 
he tried to do the same on the table, he exhibited a 
tremendous amount of guarding.  The examiner noted that the 
veteran had difficulty bending at the hip, but that the 
examiner could raise the leg to at least 90 degrees.  


The veteran had difficulty performing other motions due to 
the tremendous amount of voluntary guarding.  The examiner 
noted no local tenderness and slight atrophy of the right 
thigh as compared to the left.  X-rays showed abnormalities 
of the right femur and a likely healed fracture with callus 
formation.  The radiologist noted that he could not exclude 
osteomyelitis.  The examiner diagnosed status postoperative 
fracture, right femur, open reduction and internal fixation, 
symptomatic, with probable functional overlay.  

During a VA examination conducted in May 1993, the veteran 
reported discomfort, especially when walking, and limitation 
of motion.  The examiner noted flexion to 55 degrees, 
abduction to 33 degrees, an inability to put weight on the 
right leg on standing, instability, and atrophy and less 
tonus of the right gluteal muscles.  X-rays showed 
degenerative arthritis.  The examiner diagnosed residuals of 
a right femur fracture with limited range of motion of the 
hip, causing difficulty dressing, and pain on range of 
motion, walking and weight bearing, myositis manifested by 
tenderness on palpation lateral to the scar on the right 
thigh, and atrophy of the gluteal muscles.  

In September 2002, the veteran filed a claim for an increased 
evaluation for his right femur disability.  In response to 
that claim, the RO afforded the veteran a VA examination in 
December 2002.  On that date, the veteran reported increasing 
pain in his right hip, weakness, feelings of falling and 
giving out, decreased balance, daily stiffness, swelling, 
fatigability, and a lack of endurance.  He indicated that 
these symptoms previously necessitated the use of muscle 
relaxants and pain pills and now necessitated the use of a 
walker.  He indicated that he had never been told that his 
right hip was dislocated or subluxed, but rather, that he had 
extensive arthritis of the right hip.  The examiner noted 
that the veteran walked with a limp and had an abnormal gait, 
but he attributed those findings to a recent left toe 
amputation and pain in the left foot and toe.  The examiner 
also noted poor balance, which the veteran attributed to the 
same.  In addition, the examiner noted flexion of the right 
hip to 90 degrees (normal being 125 degrees) with pain, 
abduction to 30 degrees (normal being 45 degrees) with pain, 
and popping and cracking with passive range of motion of the 
right hip.  X-rays confirmed degenerative joint disease of 
the right hip.  

During VA outpatient treatment visits in 2003 and 2004, the 
veteran continued to report right hip pain, especially with 
activity.  Examiners noted an abnormal gait, but secondary to 
a knee flexion contracture, full range of motion, active and 
passive, with mild pain in the right lateral and posterior 
hip, and pulses of 2-3/4. 

During the previously noted VA examinations and VA outpatient 
treatment visits, medical professionals also noted scars and 
symptomatology associated with the veteran's back.  However, 
because the veteran's back and scars are service connected 
separately, the Board did not include those findings in the 
above discussion.  They also noted symptomatology associated 
with the veteran's left leg.  However, inasmuch as that 
symptomatology has not been attributed to the veteran's 
service-connected right femur disability, the Board did not 
include those findings in the above discussion.  

The above evidence establishes that, following discharge 
until approximately the early 1970s, symptoms of the 
veteran's right femur disability were more severe.  The 
veteran then underwent the recommended pin removal, and by 
his own admission, his symptoms improved.  During subsequent 
examinations, at least one examiner noted that the veteran 
exaggerated the severity of his symptoms.  Other examiners 
noted that some of the symptomatology the veteran reported 
was attributable to other diseases, not to his right femur 
disability.  

Since the veteran filed his most recent claim for an 
increased evaluation, he has reported multiple symptoms 
associated with his right femur disability.  Examiners have 
objectively confirmed the following:  pain in the right hip 
and right leg, limitation of motion, pain on use, atrophy of 
the right gluteal muscles, and popping and cracking on 
passive range of motion of the right hip.  The multiple x-ray 
reports of record do not show that the veteran's right femur 
disability involves a fracture of the surgical neck of the 
femur with a false joint, or nonunion of the femur.  
Moreover, the VA examination reports and records of 
outpatient treatment dated after the early 1970s do not 
include a finding of limitation of flexion of the right thigh 
to 10 degrees, limitation of extension of the right leg to 30 
degrees, or 


ankylosis of the right hip or knee.  An evaluation in excess 
of 30 percent is thus not assignable under any of the 
previously noted DCs.  An evaluation in excess of 30 percent 
is also not assignable under 38 C.F.R. § 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202, because no medical 
professional has indicated that the veteran's right femur 
disability causes flare-ups of symptomatology more severe 
than was shown during VA examinations and outpatient 
treatment visits.

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's right femur 
disability.  The veteran does not contend, and the evidence 
does not establish, that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitates frequent periods 
of hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards and the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 30 percent for postoperative 
residuals, right femur fracture, with history of myositis 
have not been met.  In reaching this decision, the Board 
considered the complete history of the veteran's right femur 
disability as well as the current clinical manifestations and 
the effect the disability has on the veteran's earning 
capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board 
also considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim, 
the claim must be denied.




ORDER

Service connection for a bilateral leg disorder, including as 
secondary to postoperative residuals, right femur fracture, 
with history of myositis, is denied.

An evaluation in excess of 30 percent for postoperative 
residuals, right femur fracture, with history of myositis, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


